DETAILED ACTION
This office action is responsive to request for continued examination filed on January 6, 2021 in this application Periyaeluvan et al., U.S. Patent Application No. 16/360,926 (Filed March 21, 2019) (“Periyaeluvan”).  Claims 1 – 20 were pending.  Claims 1, 9, and 17 are amended.  Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 6, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pg. 7 - 8 of the Applicant’s Remarks (“Remarks”) stating that prior art fails to teach the newly added limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Applicant argues that the firewall ports are opened each time the developer want to debug.  However, first an agent is deployed to the receiving device which maintains a persistent outbound connection to the controller 102.  Id. at ¶ 0017; id. at fig. 2 (step 208 – 210 open outbound connection, step 211 & 212 begin debugging.   Subsequent to the establishment of the outbound connection the debugging command is transmitted to the agent via the controller to begin a debugging session.  Id at ¶ 0017.  Additionally, agents listen for and respond to requests from the controller for Id. at ¶ 0020.  Therefore, the prior art teaches the newly added limitations.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) because the claims recite newly added limitations of “an existing persistent outbound connection that was established by the receiving device across restrictions of the firewall before sending of the message to the receiving device and before any listening for, by the receiving device, and any receiving of, by the receiving device, any communication, from the message server, that facilitates remote debugging the receiving device.”  The specification fails to describe that the existing persistent outbound connection was established prior to “any listening for, by the receiving device, and any receiving See Periyaeluvan at ¶ 0050.  In particular, it is not disclosed in the specification that any actions by the receiving device to establish the outbound connection would not be considered “listening for” or “receiving” “communication, from the message server” particularly with regard to communications that would “facilitate remote debugging.”  It is unclear in the specification how the outbound connection is established between the message server and the receiving device without “listening for” or “receiving” “communication, from the message server.”  It further appears from the specification that one of the purposes of establishing the outbound connection with the message server is to facilitate remote debugging, so it is unclear how any communications from the message server involved in establishing the outbound connection would not facilitate remote debugging.
Claims 2 – 8, 10 – 16, and 18 – 20 are rejected as depending on claims 1, 9, and 17 respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9 and 17 are rejected for substantially similar reasoning and claims 2 – 8, 10 – 16, and 18 – 20 are rejected as depending on claims 1, 9, and 17 respectively.
2.	Claim 1 recites ““before any listening for, by the receiving device, and any receiving of, by the receiving device, any communication from the message server, that facilitates remote debugging of the receiving device”  It is unclear from the limitation when ““before any listening for, by the receiving device, and any receiving of, by the receiving device, any communication from the message server, that facilitates remote debugging of the receiving device” occurs as no step of “listening for, by the receiving device, and receiving of, by the receiving device, any communication from the message server, that facilitates remote debugging of the receiving device” is recited in the claim.
Claims 9 and 17 are rejected for substantially similar reasoning and claims 2 – 8, 10 – 16, and 18 – 20 are rejected as depending on claims 1, 9, and 17 respectively.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 9, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., United States Patent Application Publication No. 2013/0219363 (Published August 22, 2013, filed February 17, 2012) (“Wu”), in view of Sun, United States Patent Application Publication No. 2014/0245266 (Published August 28, 2014, filed February 22, 2014) (“Sun”).

Claims 1, 9, and 17
With respect to claims 1, 9, and 17 Wu teaches the invention as claimed including a method for remote debugging of a receiving device, the method comprising:
sending over a computer network, by a remote debugging computer that is remote from the receiving device and separated from the receiving device by a firewall, a message to the receiving device via a message server that has an existing persistent outbound connection that was established by the receiving device across restrictions of the firewall, before any listening for, by the receiving device, and any receiving of, by the receiving device, any communication, from the message server, that facilitates remote debugging the receiving device, the message carrying a command to be executed by the receiving device;  {The debugging client communicates via a message server such as controller 102 and/or connector 106 which act as a router to transmit the debugging command to the receiving device in the cloud to be debugged.  Wu at fig. 1 and ¶¶ 0015 – 0018 & 0022.  First an agent is deployed to the receiving device which maintains a persistent outbound connection to the controller 102.  Id. at ¶ 0017; id. at fig. 2 (step 208 – 210 open outbound connection, step 211 & 212 begin debugging.   Subsequent to the establishment of the outbound connection the debugging command is transmitted to the agent via the controller to begin a debugging session.  Id at ¶ 0017.  Additionally, agents listen for and respond to requests from the controller for “software status information” on the receiving devices prior to receiving the debug command.  Id. at ¶ 0020.  Communication between the receiving device and the controller 102 is via ports in the firewall of the receiving device that are open between the receiving device and the message server.  Id. at ¶¶ 0017 & 0021.}
However, Wu does not explicitly teach the limitation:
and receiving over a computer network, via a debug data upload server remote from the remote debugging computer and in response to execution of the command by the receiving device, output from the receiving device resulting from execution of the command.  {Sun does teach this limitation.  Sun teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu includes where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).  
Wu and Sun are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun.  Sun teaches debugging communication between debugging client and receiving device even when the firewall is enabled.  Id. at ¶¶ 0049 & 0050.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun, for the purpose of communicating over an enabled firewall boundary.}

Claim 9
Wu teaches the invention as claimed including a system for remote debugging of a receiving device comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having instructions thereon that, when executed by the at least one processor, cause the receiving device to: {Debugging client communicates via a message server such as controller 102 and/or connector 106 which act as a router to transmit the debugging command to the receiving device in the cloud to be debugged.  Wu at fig. 1 and ¶¶ 0015 – 0018 & 0022.}
before receiving a communication indicating that a remote debugging computer wants to debug the receiving device, establish, by the receiving device, a persistent outbound connection from the receiving device to a message server that is remote from the receiving device and the debugging computer and across restrictions of a firewall that separates the remote debugging computer from the receiving device; after establishing, by the receiving device, the persistent outbound connection from the receiving device to the message server across restrictions of the firewall that separates the remote debugging computer from the receiving device, receive over a computer network, from a-the remote debugging computer that is remote from the receiving device and the 3Application No. 16/360,926 Reply to Office Action dated June 1, 2020 message server and is separated from the receiving device by a firewall, a message via a message server that has an existing persistent outbound connection to the receiving device across restrictions of the firewall, the message carrying a command to be executed by the receiving device; {The debugging client communicates via a message server such as controller 102 and/or connector 106 which act as a router to transmit the debugging command to the receiving device in the cloud to be debugged.  Wu at fig. 1 and ¶¶ 0015 – 0018 Id. at ¶ 0017.   Subsequent to that the debugging command is transmitted to the agent via the controller to begin a debugging session.  Id.  Additionally, agents listen for and respond to requests from the controller for “software status information” on the receiving devices prior to receiving the debug command.  Id. at ¶ 0020.  Communication between the receiving device and the controller 102 is via ports in the firewall of the receiving device that are open between the receiving device and the message server.  Id. at ¶¶ 0017 & 0021.}
However, Wu does not explicitly teach the limitation:
execute the command; and in response to execution of the command, send over a computer network to a debug data upload server remote from the receiving device, output from the receiving device resulting from execution of the command.  {Sun does teach this limitation.  Sun teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu includes where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).  
Wu and Sun are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun.  Sun teaches debugging communication between debugging client and receiving device even when the firewall is enabled.  Id. at ¶¶ 0049 & 0050.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun, for the purpose of communicating over an enabled firewall boundary.}

Claim 17
With respect to claim 17 Wu teaches the invention as claimed including a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to: 
before receiving a communication indicating that a remote debugging computer wants to debug a receiving device, cause a persistent outbound connection to be established by the receiving device from the a receiving device to a message server that is remote from the receiving device and the debugging computer and across restrictions of a firewall that separates the remote debugging computer from the receiving device; after establishing, by the receiving device, the persistent outbound connection from the receiving device to the message server across restrictions of the firewall that separates the remote debugging computer from the receiving device, cause the remote debugging computer, that is remote from the receiving device and separated from the receiving device by the firewall, to send a message to the receiving device via the message server, the message carrying a command to be executed by the receiving device; {The debugging client communicates via a message server such as controller 102 and/or connector 106 which act as a router to transmit the debugging command to the receiving device in the cloud to be debugged.  Wu at fig. 1 and ¶¶ 0015 – 0018 & 0022.  First an agent is deployed to the receiving device which maintains a persistent outbound connection to the controller 102.  Id. at ¶ 0017.   Subsequent to that the debugging command is transmitted to the agent via the controller to begin a debugging session.  Id.  Additionally, agents listen for and respond to requests from the controller for “software status information” on the receiving devices prior to receiving the debug command.  Id. at ¶ 0020.  Communication between the receiving device and the controller 102 is via ports in the firewall of the receiving device that are open between the receiving device and the message server.  Id. at ¶¶ 0017 & 0021.}
However, Wu does not explicitly teach the limitation:
cause a debug data upload server remote from the remote debugging computer and in response to execution of the command by the receiving device, to receive output from the receiving device resulting from execution of the command; and cause the debug data upload server to send the output from the receiving device to the remote debugging computer.  {Sun does teach this limitation.  Sun teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu includes where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).  
Wu and Sun are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun.  Sun teaches debugging communication between debugging client and receiving device even when the firewall is enabled.  Id. at ¶¶ 0049 & 0050.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a Wu with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun, for the purpose of communicating over an enabled firewall boundary.}

Claims 6, 14, and 19
With respect to claims 6, 14, and 19, Wu and Sun teach the invention as claimed, including:
wherein the command is to collect debug files from the receiving device.  {The firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [20], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).}

Claims 7, 15, and 20
With respect to claims 7, 15, and 20, Wu and Sun teach the invention as claimed, including:
wherein the received output from the receiving device resulting from execution of the command includes debug files from the receiving device.  {The firewall communication Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).}








Claims 2 – 5, 8, 10 – 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sun and Rupavatharam, United States Patent Application Publication No. 2014/0189576 (Published July 3, 2014, filed January 29, 2014) (“Rupavatharam”).

Claims 2 and 10
With respect to claims 2 and 10, Wu and Sun teach the invention as claimed, however, Wu and Sun do not explicitly teach the limitation:
wherein the command is to dump a network trace.  {Rupavatharam does teach this limitation.  Rupavatharam teaches that method for debugging an application to obtain a debugging output log, as taught in Wu and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}


Claims 3 and 11
Wu, Sun, and Rupavatharam teach the invention as claimed, including:
wherein the received output from the receiving device resulting from execution of the command includes data representing the dump of the network trace.  
  {A debugged device is rebooted and a debugging log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.}

Claims 4 and 12
With respect to claim 4 and 12, Wu, Sun, and Rupavatharam teach the invention as claimed, including:
wherein the output from the receiving device that includes data representing the dump of the network trace is received via an HTTPs/SFTP connection.   {A debugged device is rebooted and a debugging log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.}

Claims 5, 13, and 18
With respect to claims 5, 13 and 18, Wu and Sun teach the invention as claimed, however, Wu and Sun do not explicitly teach the limitation:
wherein the received output from the receiving device resulting from execution of the command includes CPU utilization data regarding CPU utilization of a CPU of the receiving device.    {Rupavatharam does teach this limitation.  Rupavatharam teaches that Wu and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}

Claims 8 and 16
With respect to claims 8 and 16, Wu and Sun teach the invention as claimed, however, Wu and Sun do not explicitly teach the limitation:
wherein the command is to reboot the receiving device.    {Rupavatharam does teach this limitation.  Rupavatharam teaches that method for debugging an application to obtain a debugging output log, as taught in Wu and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu and Sun with where where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										May 22, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199